        Case 9:19-cv-00040-DLC Document 32 Filed 05/13/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  UNITED STATES OF AMERICA, ex
  rel. BNSF RAILWAY COMPANY,                         CV 19–40–M–DLC

                       Plaintiff/Relator,
                                                      ORDER
        vs.

  THE CENTER FOR ASBESTOS
  RELATED DISEASE, INC.,

                       Defendant.

      Plaintiff/Relator BNSF Railway Company (“BNSF”), by and through their

attorney Chad M. Knight of Knight Nicastro MacKay, LLC, moves for the

admission pro hac vice of Brendan M. Johns. (Doc. 30.) Mr. Knight represents

that he intends to act as local counsel. (Id.)

      BNSF’s motion will be denied, subject to renewal, for failure to comply with

the District of Montana’s Local Rules. District of Montana Local Rules

83.1(d)(3)(A), (B), (C), and (D) require that a pro hac vice applicant’s affidavit

states: his firm name and e-mail contact information; that he has paid or will pay

the pro hac vice admission fee; that he has either completed the District of

Montana’s online training for electronic filing or is proficient in electronic filing in

another federal district court; and by what court(s) he is admitted to practice and

the dates of admission. Mr. John’s affidavit (30-1) fails to comply with all these
                                            -1-
        Case 9:19-cv-00040-DLC Document 32 Filed 05/13/21 Page 2 of 2



requisites, at least. The Court suggests that Mr. John and local counsel review

Rule 83.1 should they wish to renew the motion.

      Accordingly, IT IS ORDERED that BNSF’s motion (Doc. 30) is DENIED

subject to renewal.

      Dated this 13th day of May, 2021.




                                        -2-
